DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered. Claims 1, 3, and 5-10 are pending. The status identifier of claim 2 is incorrect being previously withdrawn (See Office Action 01/11/2022).
All previous prior art rejections have been withdrawn in view of Applicant’s negative limitation amendment. However, after further search and consideration, a new rejection is made in view of Busu et al. (US 2022/0149342).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). With respect to negative limitation “excludes silicon carbide”, this negative limitation is acceptable since carbide and silicon are listed. However, “excludes Sn-P and Li-N alloys” is viewed as new matter because there is insufficient specificity to excludes theses species based on a description of alloys or intermetallic compounds of P, Ni, or Cd with other elements. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Busu et al. (US 2022/0149342).
Regarding claims 1 and 8, Busu teaches thin films on conversion anodes in lithium ion batteries comprising:
anode material 302; and
thin film 303 (Fig. 3).
A solution-phase deposition film forms artificial SEI on the conversion anodes in a lithium ion battery (abstract). The active material may be selected from P and Cd (para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select phosphorus and cadmium from the list recited for use as anode active material.
Regarding claim 3, Busu teaches a plurality of particles with a pre-formed SEI layer (Fig. 3).
Regarding claim 5, Busu teaches nanoscale particles (para 0012; Fig. 3), where nanoscale is interpreted as less than 100 nm. See MPEP 2144.05.
Regarding claim 9, Busu teaches an anode and binder (para 0143).
Regarding claim 10, Busu further teaches an NMC 532 cathode (para 0152) and an electrolyte (para 0153).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723